 

HANCOCK JAFFE LABORATORIES, INC.
AMENDED AND RESTATED 2016 OMNIBUS INCENTIVE PLAN

 

Stock Option Grant

 

FOR GOOD AND VALUABLE CONSIDERATION, Hancock Jaffe Laboratories, Inc. (the
“Company”) hereby grants, pursuant to the provisions of the Hancock Jaffe
Laboratories, Inc. Amended and Restated 2016 Omnibus Incentive Plan (as amended,
the “Plan”), to the Grantee designated in this Stock Option Grant (the “Award
Agreement”) [an Incentive/a Non-qualified] Stock Option (the “Option”) to
purchase the number of Shares set forth below, subject to certain terms and
conditions as outlined herein. Any capitalized term not otherwise defined in the
Award Agreement shall have the definition set forth in the Plan.

 

1. General Terms of Grant.

 

Grantee:   [Name]       Type of Option:   [Incentive/Non-qualified] Stock Option
      Grant Date:   [Date]       Number of Shares Purchasable:   [####]      
Option Price per Share:   $[#.##], which is the Fair Market Value as of the
Grant Date1       Expiration Date:   [Date], which is [10] years from the Grant
Date2       Exercisability Schedule:  

[Insert schedule - time-based or performance-based]

[Notwithstanding the foregoing Exercisability Schedule, exercisability of all or
some portion of the Option may be accelerated in accordance with the terms and
conditions set forth in this Award Agreement and the Plan.]

      Exercise after Separation from Service:  

Separation from Service for any reason other than death, Disability or Cause:
any non-exercisable portion of the Option expires immediately and any
exercisable portion of the Option remains exercisable for [90 days] following
Separation from Service for any reason other than death, Disability or Cause.

Separation from Service due to death or Disability: any non-exercisable portion
of the Option expires immediately and any exercisable portion of the Option
remains exercisable for [12 months] following Separation from Service due to
death or Disability.

Separation from Service for Cause: the entire Option, including any exercisable
and non-exercisable portion, expires immediately upon Separation from Service
for Cause.

In no event may THE Option be exercised after the Expiration Date as provided
above.

      Change in Control:   [State the impact of a change in control upon the
restricted stock award. The plan provides flexibility to the board to provide
for one or more of the following: (i) accelerate vesting of the restricted stock
award, (ii) cause for the assumption, continuation or substitution of the
restricted stock award or (iii) cash-out the restricted stock award. See Section
15.2 in the plan.]

 



 



1 110% of FMV if an ISO is granted to a 10% shareholder

2 5 year max if an ISO is granted to a 10% shareholder

 

 

 

 

2. Grant of Option. The Option granted to the Grantee is subject to the terms
and conditions of the Plan. The terms and conditions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, the Award Agreement shall be construed in accordance with the terms and
conditions of the Plan. [The Committee has approved the grant to the Grantee of
the Option, conditioned upon the Grantee’s acceptance of the terms and
conditions of the Award Agreement within 60 days after the Award Agreement is
presented to the Grantee for review.] If designated herein as an Incentive Stock
Option, the Option is intended to qualify as an Incentive Stock Option. To the
extent that the Option fails to meet the requirements of an Incentive Stock
Option or is not designated as an Incentive Stock Option, the Option shall be
treated as a Non-qualified Stock Option.

 

3. Exercise of Option.

 

a. Right to Exercise. The Option shall be exercisable, in whole or in part,
during its term in accordance with the Exercisability Schedule set forth herein
and in accordance with the applicable provisions of the Plan. No Shares shall be
issued pursuant to the exercise of the Option unless the issuance and exercise
comply with applicable laws. Assuming such compliance, for income tax purposes
the Shares shall be considered transferred to the Grantee on the date on which
the Option is exercised with respect to such Shares. Until such time as the
Option has been duly exercised and Shares have been delivered, the Grantee shall
not be entitled to exercise any voting rights with respect to such Shares, shall
not be entitled to receive dividends or other distributions with respect thereto
and shall not have any other rights of a Stockholder with respect thereto.

 

b. Method of Exercise. The Grantee may exercise the Option by delivering an
exercise notice in a form approved by the Company (the “Exercise Notice”), which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Option Price as to all Shares exercised.
The Option shall be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by the aggregate Option Price (as
well as any applicable withholding or other taxes).

 

c. Acceleration of Exercisability under Certain Circumstances. The
exercisability of the Option shall not be accelerated under any circumstances,
except as otherwise provided in the Plan; provided, however, that the Option
shall become fully vested and exercisable in the event of disability or death of
the optionee [or immediately prior to, and contingent upon, a Change in
Control.]3

 

4. Method of Payment. If the Grantee elects to exercise the Option by submitting
an Exercise Notice in accordance with Section 3(b) above, the aggregate Option
Price (as well as any applicable withholding or other taxes) shall be paid by
cash or check; provided, however, that the Committee may,4 but is not required
to, consent to payment in any of the following forms, or a combination of them:

 

a. cash or check;

 

b. a “net exercise” under which the Company reduces the number of Shares issued
upon exercise by the largest whole number of Shares with a Fair Market Value
that does not exceed the aggregate Option Price and any applicable withholding,
or such other consideration received by the Company under a cashless exercise
program approved by the Company in connection with the Plan;5

 



 

3 See change in control above.

4 Consider whether this determination should be made in advance of issuance.

5 Consider that the company will not be able to sell the shares directly into
market to cover withholding taxes so the company will either have to come out of
pocket to pay the taxes or do a separate offering pursuant to which the proceeds
will be used to pay the taxes. An alternative is to appoint a plan administrator
that can receive the (registered) shares on behalf of the grantee, can sell a
sufficient number of shares into the market to pay the exercise price and any
withholding, and then send the money back to the company while holding the
remaining shares in the account of the grantee. If you go this route, keep in
mind that grantee will only be able to exercise and sell during an open trading
window or pursuant to a 10b5-1 plan.

 

 

 

 

c. surrender of other Shares owned by the Grantee that have a Fair Market Value
on the date of surrender equal to the aggregate Option Price of the exercised
Shares and any applicable withholding; or

 

d. any other consideration that the Committee deems appropriate and in
compliance with applicable law.

 

5. Restrictions on Exercise. The Option may not be exercised until such time as
the Plan has been approved by the Stockholders,6 or if the issuance of the
Shares upon exercise or the method of payment of consideration for those Shares
would constitute a violation of any applicable law, regulation or Company
policy.

 

6. Transferability. The Option may not be transferred in any manner other than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of the Grantee only by the Grantee; provided, however, that the
Grantee may transfer the Option (a) pursuant to a domestic relations order by a
court of competent jurisdiction or (b) to any Family Member of the Grantee in
accordance with Section 17.11.2 of the Plan (entitled “Family Transfers,” or any
successor provision thereto) by delivering to the Company a notice of assignment
in a form acceptable to the Company. No transfer or assignment of the Option to
or on behalf of a Family Member under this Section 6 shall be effective until
the Company has acknowledged such transfer or assignment in writing.

 

7. Withholding.

 

a. The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Grantee with respect to the Option.

 

b. The Grantee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 17.3 of the Plan
(entitled “Tax Withholding,” or any successor provision thereto).

 

c. Subject to any rules prescribed by the Committee, the Grantee shall have the
right to elect to meet any withholding requirement (i) by having withheld from
the Option at the appropriate time that number of whole Shares whose Fair Market
Value is equal to the amount of any taxes required to be withheld with respect
to the Option, (ii) by direct payment to the Company in cash of the amount of
any taxes required to be withheld with respect to the Option or (iii) by a
combination of Shares and cash.

 

d. If the Grantee makes any disposition of Shares delivered pursuant to the
exercise of an Incentive Stock Option under the circumstances described in Code
Section 421(b) (relating to certain disqualifying dispositions), the Grantee
shall notify the Company of such disposition within 10 days of such disposition.

 

8. Adjustment. Upon any event described in Section 15 of the Plan (entitled
“Effect of Changes in Capitalization,” or any successor provision thereto)
occurring after the Grant Date, the adjustment provisions as provided for under
Section 15 of the Plan shall apply to the Option.

 

9. Bound by Plan and Committee Decisions. By accepting the Option, the Grantee
acknowledges that the Grantee has received a copy of the Plan, has had an
opportunity to review the Plan, and agrees to be bound by all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Award Agreement and the Plan, the provisions of the Plan shall control. The
authority to manage and control the operation and administration of the Award
Agreement and the Plan shall be vested in the Committee, and the Committee shall
have all powers with respect to the Award Agreement as it has with respect to
the Plan. Any interpretation of the Award Agreement or the Plan by the Committee
and any decision made by the Committee with respect to the Award Agreement or
the Plan shall be final and binding on all persons.

 



 



6 Has the plan been approved by shareholders?

 

 

 

 

10. Grantee Representations. The Grantee hereby represents to the Company that
the Grantee has read and fully understands the provisions of the Award Agreement
and the Plan and that the Grantee’s decision to participate in the Plan is
completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of the Option.

 

11. Regulatory Limitations on Exercises. Notwithstanding the other provisions of
the Award Agreement, the Committee may impose such conditions, restrictions, and
limitations (including suspending the exercise of the Option and the tolling of
any applicable exercise period during such suspension) on the issuance of Common
Stock with respect to the Option unless and until the Committee determines that
such issuance complies with (a) any applicable registration requirements under
the Securities Act or the Committee has determined that an exemption therefrom
is available, (b) any applicable listing requirement of any stock exchange on
which the Common Stock is listed, (c) any applicable Company policy or
administrative rules, and (d) any other applicable provision of state, federal,
or foreign law, including foreign securities laws where applicable.

 

12. Miscellaneous.

 

a. Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.

 

b. Waiver. The waiver by any party hereto of a breach of any provision of the
Award Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

 

c. Entire Agreement. The Award Agreement and the Plan constitute the entire
agreement between the parties with respect to the Option. Any prior agreements,
commitments, or negotiations concerning the Option are superseded.

 

d. Binding Effect; Successors. The obligations and rights of the Company under
the Award Agreement shall be binding upon and inure to the benefit of the
Company and any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. The obligations and rights of the Grantee
under the Award Agreement shall be binding upon and inure to the benefit of the
Grantee and the beneficiaries, executors, administrators, heirs, and successors
of the Grantee.

 

e. Governing Law; Consent to Jurisdiction; Consent to Venue. The Award Agreement
shall be construed and interpreted in accordance with the internal laws of the
State of Delaware without regard to principles of conflicts of law thereof, or
principles of conflicts of laws of any other jurisdiction that could cause the
application of the laws of any jurisdiction other than the State of Delaware.
For purposes of resolving any dispute that arises directly or indirectly from
the relationship of the parties evidenced by the Option or the Award Agreement,
the parties hereto hereby submit to and consent to the exclusive jurisdiction of
the State of California and agree that any related litigation shall be conducted
solely in the courts of Orange County, California or the federal courts for the
United States for the Central District of California where the Award Agreement
is made and/or to be performed, and no other courts.

 

f. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of the Award Agreement.

 

 

 

 

g. Amendment. The Award Agreement may be amended at any time by the Committee,
provided that no amendment may, without the consent of the Grantee, materially
impair the Grantee’s rights with respect to the Option.

 

h. Severability. The invalidity or unenforceability of any provision of the
Award Agreement shall not affect the validity or enforceability of any other
provision of the Award Agreement, and each other provision of the Award
Agreement shall be severable and enforceable to the extent permitted by law.

 

i. No Rights to Service. Nothing contained in the Award Agreement shall be
construed as giving the Grantee any right to be retained, in any position, as a
director, officer, employee, or consultant of the Company or its Affiliates, or
shall interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate, or
discharge the Grantee at any time for any reason whatsoever or for no reason,
subject to the Company’s articles of incorporation, bylaws, and other similar
governing documents and applicable law.

 

j. Section 409A. It is intended that the Award Agreement and the Option will be
exempt from (or in the alternative will comply with) Code Section 409A, and the
Award Agreement shall be administered accordingly and interpreted and construed
on a basis consistent with such intent. This Section 12(j) shall not be
construed as a guarantee of any particular tax effect for the Grantee’s benefits
under the Award Agreement and the Company does not guarantee that any such
benefits will satisfy the provisions of Code Section 409A or any other provision
of the Code.

 

k. Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver, and perform all additional
documents, instruments, and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Award Agreement and the Plan.

 

l. Confidentiality. The Grantee agrees that the terms and conditions of the
Option award reflected in the Award Agreement are strictly confidential and,
with the exception of the Grantee’s counsel, tax advisor, immediate family, or
as required by applicable law, have not and shall not be disclosed, discussed,
or revealed to any other persons, entities, or organizations, whether within or
outside Company, without prior written approval of Company. The Grantee shall
take all reasonable steps necessary to ensure that confidentiality is maintained
by any of the individuals or entities referenced above to whom disclosure is
authorized.

 

By signing below, the Grantee agrees that the Option is granted under and
governed by the terms and conditions of the Plan and the Award Agreement, as of
the Grant Date.

 

GRANTEE   HANCOCK JAFFE LABORATORIES, INC.           Sign Name:     Sign Name:  
                   Print Name:     Print Name:                   Title:  

 

 

 

